DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 29, 30, and 32-34 are objected to because of the following informalities:  they are recited to depend on claim 21, but they appear to be intended to depend on claim 28.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Iijima et al (US Pub. 2014/0047260) in view of Liao et al (US Pub. 2013/0157677).

	Regarding claim 21, Iijima discloses a method for managing power consumption of a network, the method comprising: 
monitoring a set of network area zones of the network, each network area zone associated with a set of … points (para. 48, the statistics processing unit 43 measures and manages various numerical values in the packet relay apparatus 30, e.g., it monitors transmitted traffic volume and received traffic volume at each packet transmission/reception port 34); 
determining, for a first network area zone of the set of network area zones, an occupancy state based on usage of the set of … points associated with the first network area zone (fig. 1, packet relay apparatuses in data center 20a; fig. 5, power management unit 86; para. 49, the operation management unit 44 returns the information acquired from the state information 46 to the network management terminal 80; para. 57, the power-saving ; 
based on the occupancy state, determining a first power consumption policy for the first network area zone (fig. 9; para. 71, the power-saving management unit 86 selects this packet relay apparatus 30b as a candidate to be deactivated); and 
applying the determined first power consumption policy to the set of … points associated with the first network area zone by causing at least one …  point to enter a low power state (fig. 1, zone 126 in storage rack 102, zone 136 in storage rack 104; para. 26; fig. 2, zone manager 242, zone map 244; para. 30; para. 33, the zone manager 242 performs power mapping operations to identify the power needs of each individual storage drive and/or media unit; para. 34, the zone manager 242 has access to a number of Power Rules and Policies 266, power constraints, regulating power consumption, distribution, and usage in the mass storage system 200; para. 35, each media unit is equipped with a power supply, the zone manager 242 stores and applies this power consumption constraint before powering a quantity of drives within the media unit to ensure that the mass storage system 200 does not exceed a maximum number of operable storage drives within the media unit, identifying available resources by accessing the power map 256).
Iijima discloses managing packet relay apparatuses, i.e., points (abstract) as recited above, but not managing access points. Liao from an analogous art discloses implementing an energy-saving strategy involving cell performance index value of base stations (fig. 1; para. 45, 53, 59). Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to monitor and apply energy-saving strategy for base stations as taught by Liao in the system of Iijima in order to improve energy-saving control (Liao, para. 5).


determining the occupancy state based on a number of client devices attached to the set of access points and an amount of usage of the access points (fig. 2, 5; para. 57, 71).

Regarding claim 23, Iijima in view of Liao further discloses wherein applying the first power consumption policy comprises: 
determining, for each access point in the set of access point, a corresponding power consumption mode; and causing each access point in the set of access point to enter a corresponding determined power consumption mode (fig. 2, 5; para. 57, 71).

Regarding claim 24, in view of Liao Iijima further discloses wherein determining, for each access point, the corresponding power consumption mode comprises: 
determining the corresponding power consumption mode based on a set of functionalities of the access point or a proximity of the access point to an ingress/egress of an associated network area zone (fig. 2, 5; para. 57, 71).

Regarding claim 25, Iijima in view of Liao further discloses wherein applying the first power consumption policy comprises: 
providing, to each access point in the set of access point, information about the determined first power consumption policy; 
determining, by each access point, a first power consumption mode based on the determined first power consumption policy, usage of the access point, and information about neighboring access point in the set of access point; and 
changing, by each access point, a power consumption mode of the access point to the first power consumption mode (fig. 2, 5; para. 57, 71).

Regarding claim 26, Iijima in view of Liao further discloses wherein applying the first power consumption policy comprises: 
providing information about the determined first power consumption policy to an external power management system; and 
causing a device connected to the external power management system to change power consumption (fig. 2, 5; para. 57, 71).

Regarding claim 27, Iijima in view of Liao further discloses further comprising: 
changing, for the first network area zone, the first power consumption policy to a second power consumption policy based on a change in occupancy state in the first network area zone or in a neighboring network area zone (fig. 2, 5; para. 57, 71).

Claim 28 recites a non-transitory computer-readable storage medium comprising instructions for managing power consumption of a network, the instructions, when executed by a physical processor of a computing device, cause the computing device to essentially implement a method of claim 21, and is thus similarly rejected. Specifically and additionally, Iijima discloses a non-transitory machine-readable storage medium (fig. 1, network management terminal 80).

Claims 29-34 recite substantially identical subject matter as recited in claims 22-27, and are thus similarly rejected.

Claim 35 recites a system for managing power consumption of a network, the system comprising: 
a physical processor that implements machine readable instructions that cause the system to essentially implement a method of claim 1, and is thus similarly rejected. Iijima 

Claims 36-40 recite substantially identical subject matter as recited in claims 22-26, and are thus similarly rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Frick (US Pub. 2015/0362983) discloses: fig. 2, zone manager 242, power map 256, block layer interface 246, storage drive 214; para. 31, 36, 41, the zone manager 242 selects one or more of the available system resources for selective powering and consults with a power manager 250 to power up the selected storage drives or media units, communicating via the block layer interface 246; para. 45, 46, the zone manager 242 communicating with the power manager 250 to select storage drives and/or media units to use; para. 63, example of zone manager selecting available resources.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAT T PHUNG whose telephone number is (571)270-3126.  The examiner can normally be reached on M-F 9 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Luat Phung/
Primary Examiner, Art Unit 2468